COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


FLORENTINO PARRA,
INDIVIDUALLY,


                            Appellant,

v.

AJAN TIGER PROPERTIES, LTD., A
TEXAS LIMITED PARTNERSHIP,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-09-00272-CV

Appeal from the

County Court at Law No. 6

of El Paso County, Texas

(TC# 2009-1098)

MEMORANDUM OPINION

 Pending before the Court is the parties' joint motion to affirm the appealed judgment
pursuant to Tex. R. App. P. 42.1(a)(2)(A) and 43.2(a).  The parties represent that they have settled
and that as part of that settlement, the trial court's judgment must be affirmed.  The parties' motion
complies with Rule 42.1(a)(2)(A).  Having considered the cause, we grant the motion and affirm the
trial court's judgment.  All other motions are denied as moot.  Costs shall be borne by the party
incurring the same.

						GUADALUPE RIVERA, Justice
April 21, 2010

Before Chew, C.J., McClure, and Rivera, JJ.